Citation Nr: 1114370	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased rating for the Veteran's service-connected migraine headaches, rated as 30 percent disabling prior to December 7, 2006 and as 50 percent disabling thereafter.

3.  Entitlement to an increased rating for the Veteran's service-connected cervical strain, rated as 20 percent disabling prior to September 18, 2009 and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1985 to November 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The issues of entitlement to service connection for fibromyalgia and entitlement to an increased rating for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 18, 2009, forward flexion of the Veteran's cervical spine was not limited to 15 degrees or less, the Veteran's cervical spine was not ankylosed, and there was no evidence of intervertebral disc syndrome in the cervical spine.  

2.  Since September 18, 2009, the Veteran had forward flexion of the cervical spine of 15 degrees, but her spine was not ankylosed, nor was she suffering from intervertebral disc syndrome of the cervical spine.  



CONCLUSIONS OF LAW

1.  Prior to September 18, 2009, the criteria for a schedular evaluation in excess of 20 percent for a cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DC) 5235-5243 (2010).

2.  Since September 18, 2009, the criteria for a schedular evaluation in excess of 30 percent for a cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claim is instructive.  The Veteran first injured her neck in an August 1988 car accident.  She first sought service connection for her cervical strain in December 1991.  The RO granted service connection for this condition in an October 1992 rating decision, assigning a 10 percent disability rating.  The Veteran sought an increased rating for her cervical strain in an April 2002 claim.  In a May 2003 decision, the RO increased her disability rating to 20 percent.

The Veteran filed the claim at issue here in October 2004.  The RO declined to increase her rating in a February 2005 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in July 2006.  The Veteran thereafter filed a timely Substantive Appeal.  After the Veteran underwent another VA examination in September 2009, the RO increased her rating to 30 percent effective the date of that examination.  Her claim was then forwarded to the Board.  

The Board notes that the rating criteria for evaluating disabilities of the spine changed in September 2003.  Also in September 2003, the Diagnostic Code number for cervical strains was changed from "5290" to "5237."  As the Veteran filed the claim at issue here after the regulation change, the Board shall apply this criteria in evaluating her claim.  

Pursuant to Diagnostic Code 5237, the Veteran's disability is now evaluated under the General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 5235-5243.  Under the General Rating Formula, a 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of the cervical spine not greater than 170 degrees, or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  Ratings in excess of 30 percent for a cervical spine disability require unfavorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in the regulation are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Plate V.  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the rating is already staged, the Board shall review both the dates of the stage and the propriety of the ratings assigned.  


20 Percent Rating Prior to September 18, 2009

Again, the Veteran's cervical strain was rated as 20 percent disabling prior to September 18, 2009.  For the reasons that follow, the Board finds that the evidence does not support a rating in excess of 20 percent.  

The Veteran underwent a VA examination in June 2005.  She reported suffering from pain at the base of her neck that is elicited by physical activity and stress.  She stated that her pain did not cause incapacitation or functional impairment.  

Upon examination, the examiner noted that the Veteran's posture and gait were within normal limits.  There was no evidence of radiating pain on movement, and no evidence of muscle spasms, tenderness, or ankylosis.  There was no evidence of intervertebral disc syndrome.  

Range of motion testing revealed that the Veteran had forward flexion of 0-30 degrees with pain occurring at 30 degrees.  The Veteran had extension of 15 degrees with pain occurring at 15 degrees.  She had right lateral flexion of 30 degrees with pain occurring at 30 degrees, and left lateral flexion of 20 degrees with pain occurring at 20.  She had right rotation of 62 degrees with pain occurring at 62 degrees, and left rotation of 65 degrees with pain occurring at 65 degrees.  The Veteran thus had a combined range of motion of 222 degrees.  The examiner noted that repetitive use resulted in pain and lack of endurance, but it did not result in fatigue, weakness, or incoordination.  

The Veteran submitted medical records from Robert Sullivan, MD.  In a September 2006 record, Dr. Sullivan noted that the Veteran's neck posture was normal with normal flexion, extension, and lateral rotation.  

The Veteran underwent a second VA examination in March 2007.  She again stated that she suffered from pain in her neck.  She stated that this pain radiated to her arm and shoulders.  She stated that her pain was not relieved by medication.  

Upon examination, the examiner noted that the Veteran's posture and gait were within normal limits, and she did not require an assistive device to walk.  There was no evidence of radiating pain on movement, and no evidence of muscle spasm.  There was evidence of tenderness on the C8 vertebrae, but her cervical spine was not ankylosed.  She had normal head position with symmetry in appearance, and there was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome.  X-rays of the cervical spine were normal.  

Range of motion testing revealed that the Veteran had forward flexion of the cervical spine of 20 degrees with pain occurring at 20 degrees.  The Veteran had extension of 20 degrees with pain occurring at 20 degrees.  The Veteran had right lateral flexion of 30 degrees with pain beginning at 30 degrees, and left lateral flexion of 30 degrees with pain beginning at 30 degrees.  The Veteran had right rotation of 60 degrees with pain occurring at 60 degrees, and left rotation of 50 degrees with pain occurring at 50 degrees.  She thus had a combined range of motion of 210 degrees.  Following repetitive use, the Veteran suffered pain, fatigue, weakness, and lack of endurance.  These additionally limited her joint function by 5 degrees.

While the Board has considered the Veteran's complete claims file in making its decision, it notes that other than the evidence discussed above, there is no other medical evidence relevant to the Board's decision.  The VA and private medical records mostly contain information regarding the Veteran's complaints of other conditions.  To the extent that the Veteran complained of pain in her neck, the Board has considered these complaints in conjunction with her examinations.  

Based on the evidence above, the Board finds that the Veteran's disability does not meet the criteria for an increased 30 percent rating.  Again, under applicable criteria, a 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5237 (2010).  The March 2007 VA examination recorded the most limited range of motion in the Veteran's cervical spine.  In that examination, the Veteran had forward flexion of 20 degrees, extension of 20 degrees, left and right lateral rotation of 30 degrees, right rotation of 60 degrees and left rotation of 50 degrees for a combined range of motion of 210 degrees.  That same examination also stated that the Veteran's cervical spine was not ankylosed.  As the Veteran's forward flexion was greater than 15 degrees and her cervical spine was not ankylosed, she does not meet the criteria for a 30 percent rating.  Further, as the Veteran's cervical strain has not resulted in intervertebral disc syndrome, the Board shall not consider whether she is entitled to a rating for incapacitating episodes.  

The Board notes that the VA examiners both found that the Veteran suffered from pain with repetitive motion.  In the June 2005 examination, this pain did not result in any further loss of range of motion, and in the March 2007 examination, it resulted in only slight loss of range of motion (5 degrees, understood to mean a reduction from a combined 210 degrees to 205 degrees).  Accordingly, an increased rating pursuant to DeLuca is not warranted.  

In an August 2006 statement, the Veteran contended that she suffers from carpal tunnel syndrome that is a result of her cervical strain.  The Board notes that this claim is not supported by the medical evidence of record, including numerous VA examinations, the Veteran's private records, and her VA medical records.  The Veteran also contended that she suffered from muscle spasms.  Neither the VA examinations nor the private medical records found that the Veteran suffered from muscle spasms in her neck.  Even if they had, however, those spasms must result in abnormal gait or spinal contour to lead to an increased rating, and no problems with the Veteran's gait or spinal contour have been noted.  

The Veteran's disability is also not so severe during this period as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from a cervical strain resulting in pain and loss of range of motion, both symptoms that are contemplated under the applicable rating criteria.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that prior to September 18, 2009, the evidence indicates that the Veteran's forward flexion in her cervical spine remained greater than 15 degrees, and her cervical spine was not ankylosed.  Accordingly, the Board concludes that under the current regulations, the Veteran is not entitled to an increased 30 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DC 5237.

30 Percent Rating Since to September 18, 2009

The RO increased the Veteran's rating to 30 percent based on the results of a September 2009 VA examination.  In that examination, the Veteran stated that she suffered from stiffness, fatigue, spasms, and decreased motion in her neck.  She stated that her pain is exacerbated by physical activity and stress.  She stated that her cervical strain has not resulted in any incapacitation.  

Upon examination, the examiner noted that the Veteran's posture was slightly forward leaning.  Her gait was unsteady due to vertigo and back pain, but she did not require an assistive device for walking.  There was no evidence of radiating pain on movement or muscle spasm.  The Veteran had tenderness in her C6 and lumbar region.  There was evidence of guarding, but no ankylosis of the cervical spine.  X-rays revealed minor calcification of the anterior longitudinal ligament, but this finding was described as insignificant.  

Range of motion testing revealed that the Veteran had 15 degrees of forward flexion in her cervical spine, with pain occurring at 15 degrees.  She had 16 degrees of extension with pain occurring at 16 degrees.  She had 20 degrees of right lateral flexion with pain occurring at 20 degrees, and 20 degrees of left lateral flexion with pain occurring at 20 degrees.  She had 30 degrees of right rotation with pain occurring at 30 degrees, and 30 degrees of left rotation with pain occurring at 30 degrees.  The Veteran thus had a combined range of motion of 131 degrees.  Repetitive motion resulted in pain, weakness, and incoordination, but it did not result in fatigue or lack of endurance.  

There is no other medical or lay evidence to consider with relation to this second period of the Veteran's rating; accordingly, none is analyzed here.  

Based on this evidence, the Board finds that the Veteran now meets the criteria for a 30 percent rating, but not an increased 40 percent rating.  Under the criteria, a 30 percent rating is assigned when forward flexion of the cervical spine is limited to 15 degrees or less.  38 C.F.R. § 4.71a, DC 5237 (2010).  Here, as the most recent VA examination revealed that the Veteran has forward flexion of 15 percent, she now satisfies the criteria for a 30 percent rating.  

An increased 40 percent rating would only be warranted with evidence of unfavorable ankylosis of the entire cervical spine.  As the Veteran's spine has never been reported to be ankylosed, she is not eligible for an increased rating under the criteria.  Also, the medical evidence has consistently found that she does not suffer from intervertebral disc syndrome, so a rating based on incapacitating episodes is unwarranted.  

The Board also notes that as the applicable rating criteria adequately describe the Veteran's disability, an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115.

In summary, the Board finds that since September 18, 2009, the Veteran's cervical strain results in forward flexion of 15 degrees, but not in ankylosis or intervertebral disc syndrome.  Accordingly, the Board concludes that the criteria for an increased rating for this period have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DC 5237 (2010).

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  In July 2009, the Veteran was also provided with the rating criteria for her service-connected cervical strain and what evidence would be necessary to support an increased rating.  

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of her post-service VA treatment, records of her private medical treatment, and records from the Social Security Administration.  The Veteran was also afforded three VA compensation and pension examinations germane to her claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 20 percent prior to September 18, 2009 for the Veteran's cervical strain is denied.

A rating in excess of 30 percent since September 18, 2009 for the Veteran's cervical strain is denied.  


REMAND

As noted above, two of three issues on appeal require a remand for further development.

First, with respect to the Veteran's claim for service connection for fibromyalgia, the Board notes that generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a) 2010).  

Heretofore, the RO had denied the Veteran's claim because it found no evidence that the Veteran currently suffered from fibromyalgia.  Recent records indicate, however, that she has been diagnosed as suffering from this condition, so she thus satisfies the first criterion.  

A review of the Veteran's service treatment records reveals that she was not diagnosed as suffering from fibromyalgia.  These records do reveal, however, that the Veteran was involved in a car accident in August 1988.  She also complained of musculoskeletal pain at various times in her active service.  Given that fibromyalgia is defined as "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points," the Board finds that there is sufficient evidence that the Veteran may have suffered from this condition in service.  Dorland's Illustrated Medical Dictionary 711 (31st ed. 2007).  The Board is not in a position to determine whether these complaints could be an in-service manifestation of her current condition, nor is the Board in a position to determine whether the Veteran's current condition is otherwise related to her active service.  See, e.g., Smith v. Brown, 8 Vet. App. 546, 553 (1996) (The Board "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision.").  The Veteran's case thus must be remanded in order that she undergo a VA examination to resolve these questions.  

Next, with respect to the Veteran's claim for an increased rating for migraines, the Board notes that the Veteran's August 2006 Substantive Appeal reflects that she was appealing each of the issues listed above.  Following her filing of her Substantive Appeal, the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  The RO issued a rating decision for that claim in June 2007; in making its decision, the RO reviewed each of the ratings for the Veteran's already service-connected disabilities, and it increased the Veteran's rating for her migraines to 50 percent.  Following this decision, the RO did not address the Veteran's claim for an increased rating for her migraines in its December 2009 Supplemental Statement of the Case.  

Though the RO did not address this issue in that Supplemental Statement of the Case, it remains on appeal.  There is no evidence that the Veteran sought to withdraw her appeal.  Though the RO increased the Veteran's rating to the schedular maximum, the effective date of that increase is December 7, 2006, post-dating the date of the Veteran's claim for an increased rating.  The RO's actions therefore do not represent a full grant of the benefits the Veteran sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 38 C.F.R. § 3.103(a).  This issue should have thus been included on the December 2009 Supplemental Statement of the Case.  The Veteran's representative also did not offer any contentions or argument as to this issue, as apparently it was under the mistaken belief that it was no longer on appeal.  

Since the last action taken with regard to this issue in June 2007, new evidence has been received by the RO and associated with the Veteran's claims folder.  Neither the Veteran nor her representative has provided a waiver for the Board to consider this evidence in the first instance.  The Board shall thus remand this claim in order that the new evidence received may be reviewed by the RO and that the Veteran's representative may offer its commentary on the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of her claimed fibromyalgia.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to the diagnoses and continuity of symptomatology of her fibromyalgia since service.

The examiner is then asked to state whether the Veteran currently suffers from fibromyalgia.  If the examiner finds that the Veteran is currently suffering from fibromyalgia, then the examiner is asked to provide an opinion as to its etiology, stating whether it is at least as likely as not (i.e. at least a 50 percent probability) that the Veteran's current disability had its onset in, or is otherwise causally related to her active service.  The examiner is asked to specifically reference the Veteran's complaints of musculoskeletal pain during service, as well as the relation between any diagnosed condition and her August 1988 car accident.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  This SSOC should also address the Veteran's claim for an increased rating for migraines, which as explained above, remains on appeal.  The Veteran and her representative should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


